Citation Nr: 9926450	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-17 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, to include pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky which denied the veteran's attempt to 
reopen his claim for service connection for bilateral foot 
disorder, to include pes planus.

The Board notes that the veteran was scheduled to appear and 
testify at a video conference hearing before the undersigned 
in July 1999, but he failed to appear for that hearing.


FINDINGS OF FACT

1.  By a rating decision in July 1978, the RO denied the 
veteran's claim of entitlement to service connection for a 
foot disorder; the veteran was notified of that determination 
and of his appellate rights, but he did not initiate an 
appeal.

2.  Evidence received since July 1978 is essentially 
cumulative of evidence of record in July 1978 and is not so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1978 rating decision, which denied entitlement 
to service connection for a foot disorder, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104(a) 
(1998).

2.  Evidence received since the July 1978 rating decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for bilateral foot disorder, to include 
pes planus, has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that a claim of entitlement to service 
connection for bilateral foot disorder, to include pes 
planus, was denied by a rating decision in July 1978.  The 
veteran was notified of that determination and apprised of 
appellate rights and procedures, but he did not initiate an 
appeal.  Accordingly, the July 1978 rating decision became 
final.  38 U.S.C.A. § 7105(c).  Applicable law provides that 
a claim which is the subject of a prior final decision may 
only be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

In February 1998, the veteran attempted to reopen his claim 
for service connection for a bilateral foot disorder.  By a 
rating decision in September 1998, the RO determined that new 
and material evidence had not been presented or secured and 
that the veteran's claim was therefore not reopened.  The 
present appeal then ensued.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran essentially contends that his current foot 
disorder developed in service.  At the time of the July 1978 
rating decision, the evidence of record included the report 
of a separation examination in March 1956 showing that his 
feet were evaluated as normal, and a private physician's 
statement dated in June 1978 from Robin A. Byron, M.D. 
diagnosing flat feet, progressively worse and painful.  
Information from the Federal Records Center indicated that 
additional service medical records were not available and may 
have been destroyed in a fire in 1973.

Evidence received subsequent to the July 1978 rating decision 
includes: VA outpatient treatment reports dated October 1997 
to July 1998; a negative reply from National Personnel 
Records Center regarding a request for additional service 
medical records; and a transcript of personal hearing at the 
RO before a hearing officer in November 1998.

The evidence received subsequent to the July 1978 rating 
decision, while not of record in 1978, is nevertheless not 
"new", as it essentially shows what was already known in 
1978, that is, that the veteran suffers from flat feet.  In 
that regard, the additional evidence is cumulative of prior 
evidence.  The additional evidence does not include any 
medical evidence tending to show that the veteran's current 
foot disorder developed in service, and therefore the 
additional evidence is not "material". 

What is lacking to reopen the veteran's claim is evidence 
(not before the RO in July 1978) showing that a bilateral 
foot disorder, to include pes planus either developed during 
active service or is otherwise related to an incident or 
manifestation during service.  The Board finds that the 
veteran's various statements since he attempted to reopen his 
claim are essentially a repetition of contentions he made 
before the prior final denial of his claim in 1978. His 
statements are thus not new evidence.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).  Moreover, to the extent that the 
veteran has been attempting to offer an opinion on a question 
of medical causation, the statements which he has made since 
he attempted to reopen his claim lack probative value and 
thus are not material.  That is so because the veteran is not 
competent to offer an opinion on a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

In sum, the additional evidence presented or secured since 
the prior final denial of service connection for a bilateral 
foot disorder in July 1978 is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim, which has not been reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.104(a), 3.156(a).  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette, 8 Vet. 
App. at 77-78.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a bilateral 
foot disorder, to include pes planus, the appeal is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

